Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claims 1, 3, and 11, the phrase “wherein the material is contact in countercurrent” could be written with a clearer description because it is not clear how the countercurrent contact occurs. The word countercurrent is not typically used as a noun as it is here as the object of a prepositional phrase. Typically, countercurrent is considered an adjective and countercurrently could be used as an adverb. These terms would be easily understood if used in this way but creates confusion as used in the current claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant states process of “mineral containing the lathanide series” but the first step in the body of the claim receives and conditions a “raw material”.. Please clarify. 
It is indefinite in claim 1 if every element from the lanthanide series needs to be present in the mineral or material. Further, the final steps have only a “lanthanide-containing liquid” (singular) but also “rare earth oxides” (plural).  “The lanthanide series” has no antecedent basis and creates indefiniteness. 


In claim 5, there is no antecedent basis for and no mention of “solid material”. 
In claim 7, there is no mention of a solid in the desorption step (b). The desorbant solution contacts a “raw material”.
In claim 8, there should not be a preferred embodiment in the claims. Further, “the residence time” has no antecedent basis and there is no indication that a residence time would exist during a countercurrent reaction stage. If the residence time is during the mixing, this should be indicated in claim 8. 
Regarding claim 11, applicant claims here that “the material” goes through the dewatering and washing step but in claim 1 it is “the residual mineral” that goes through the step. 
In claim 12, there is no antecedent basis for “the solid material”, “the first table”, “the liquid”, “the following tables” or “the mine.” It is indefininte what “the following tables” means and if this requires two more tables after the second table (i.e., a third and fourth table) or if this is optional if the tables are present. Please clarify. 
In claim 13, “the dewatering tables” is plural, but claim 12 can require only 1 so applicant needs to clarify if this is just agreeing with tables above but more than one is merely optional or if this requires 2 or more tables. There is no antecedent basis for “the liquid.” In claim 1, dewatering is the secondary 
In claim 14, “the step of precipitation of secondary minerals” and “the second reactive solution” are used in two different precipitation steps in claim 1. It seems that applicant is attempting to use them together here. 
In claim 15, there is a “preferably” clause, which is not proper language in a claim. 
In claim 17, fine solids settlers have not been mentioned prior to this claim. 
In claim 18, applicant needs to indicate the origin of the clarified liquid. Is this what is created after the precipitation of secondary minerals step? Is a clarified liquid introduced separately? It is unclear the source and so the claims are indefinite. 
In claim 19, “the use” has no antecedent basis.
In claim 20, it is not clear that there are carbonates produced in the secondary process of claim 1. It appears that a residual mineral and a lanthanide-solution are produced. Is one of these a carbonate? 
In claim 22, “the material” has no antecedent basis and it is indefinite what makes up this material or its source. Applicant needs to indicate if “the carbonates” is both type of carbonates claimed in 20 and 21. 
In claim 24,  claim 1 has stated that the fines separation, precipitation of secondary minerals, and rare earth carbonate precipitation takes place as part of the method prior to the secondary process, which is distinct from the above steps. It is indefinite, therefore, how these steps are now a part of the secondary process. Are the steps merely repeated? A residual mineral is treated in the secondary process as claimed in claim 1. Is this residual mineral used in the steps of claim 24? 
In claim 26, “the desorption of valuable product” and “the washing and dewatering steps” are in claim 1, but it is indefinite how these steps at a water conditioning plant fit in with those steps, which are receiving raw material and residual mineral not a stream of diluted minerals. 
Allowable Subject Matter

Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the claimed process for recovering a lanthanide from a raw material, which is an ion clay in the specification. Chi (CN 108913918 A) is the closest art but cannot be used a prior art in the rejection. This piece of art teaches that ammonium chloride can be used to desorb rare earth from a mineral clay. The rare earths are recovered but as in the rest of the method claimed in current claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732